Case 19-11389-ref   Doc 13   Filed 03/19/19 Entered 03/19/19 11:09:52      Desc Main
                             Document      Page 1 of 1



              IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                  BANKRUPTCY NO. 19-11389
   DAVID J ANGSTADT
                                           CHAPTER 13
           DEBTOR

                                     ORDER

         AND NOW, upon consideration of the Motion under Bankruptcy rule
  1007(c) for Extension of Time to File Chapter 13 schedules, statements,
  disclosures and plan, it is hereby

         ORDERED, that Debtor, David J. Angstadt, in this proceeding, is granted
  until Monday, April 1, 2019 to file all of the documents required by Bankruptcy
  Rule 1007, including all schedules, statements, disclosures and plan.


                                          BY THE COURT:


                                          ___________________________
     Date: March 19, 2019                 United States Bankruptcy Judge

  Interested Parties:

  Shawn J. Lau, Esquire
  Counsel for Debtor
  Lau & Associates, P.C.
  4228 St. Lawrence Avenue
  Reading, PA 19606
